    Case 1:18-cr-00427-PGG Document 104-9 Filed 07/09/19 Page 1 of 3




02/18/2019

Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New yore
40 Foley Square
New York, NY 10007

Dear Judge Gardephe:

I am writing this letter of support for my dear friend and ex
coworker Michael Bonanno who I have known for
approximately 16 years.

My name is Karen Pan and I am a former NYC Police
Detective. I served twenty and a half years with the NYC
Police Department. I retired on December 31, 2015.
Throughout my police career I worked in various patrol
and investigative units. I received numerous
commendations for excellent work in the cases I was
assigned.

I worked with Michael Bonanno as partners in the
Manhattan South Grand Larceny Task force. This was an
undercover unit that identified pickpockets from crowds in
the street and then kept them under surveillance and once
the crime was observed they were placed under arrest.
In order for this unit to succeed officers had to to depend
on each other and trust each other. Michael Bonanno
and I participated in numerous arrests together. If I
     Case 1:18-cr-00427-PGG Document 104-9 Filed 07/09/19 Page 2 of 3




needed or if anyone else needed assistance with anything
he would be the first to volunteer. He stayed past his
scheduled hours on numerous occasions while never
complaining. He always made sure that everyone was
taken care of.

I also worked with Michael Bonanno while I was assigned
to the 006th Precinct Detective Squad in Manhattan. I
always admired how he treated prisoners with such
respect and kindness. Even going as far as to run to a
deli if a prisoner was hungry so that he or she would not
have to wait until they get transported which would
sometimes take hours. The best part was the moment he
would actually hand them the food because they could not
believe that he went to the deli just for them. The heartfelt
thank you could easily be seen in their eyes. There were
numerous times that I needed to go on a location canvass
and he would never let me go by myself. He would
immediately drop anything he was doing so that a
Detective would not go out by him or herself. He always
talked about how practicing safety was paramount.

Michael Bonanno is an extremely generous person and
almost to a fault. Always putting other people's needs
before his own. He is well spoken of by all those who
were lucky enough to work with him. It does not matter
who you are to him because he will always look for the
good in you. He is a trusting person who believes that all
people can be good.

This is a difficult time that he and his family are going
    Case 1:18-cr-00427-PGG Document 104-9 Filed 07/09/19 Page 3 of 3




through right now. He is feeling extremely distressed
because he is sorry for what he is putting everyone
through. He has always been a hardworking member of
society and if given the opportunity he will continue to be.
I believe that any behavior that he displayed that caused
him to be charged was a one off event. If anyone
deserves a second chance it should be Michael Bonanno.

Respectfully,


Karen V. Pan
